DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4 and 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II (Claims 18-20), Group B (Claims 6 and 7), Group C (Claims 6 and 9) and Group D (Claims 10-17), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 22, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the features cancelled from the claims. No new matter should be entered. 	● Claim 1, line 10, “motor.” The examiner notes, however, that according to paragraph 0048, lines 3-4, “[t]he pivoting device 38 may include any suitable mechanism for rotating the rotatable torch shaft 36, for example, a motor,” wherein the “pivoting device 38” is identified in fig. 2. While the disclosure says the pivoting device may include a motor, the motor itself is not identified.	 ● Claim 5, line 1-2, “wherein a rotatable shaft is attached to the motor…” The examiner notes the “rotatable shaft” is labelled (“36” in fig. 2) but is shown in conjunction with the “pivoting device 38,” i.e. the rotatable shaft is not specifically shown with the motor, as claimed.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both the “cutting assembly” (paragraph 0039, line 2), “at least one cutting torch assembly” (paragraph 0041, line 2) and “cutting torch assembly” (paragraph 0051, lines 4-5).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 	As noted above in the Drawing Objections section, reference character “18” has been used to designate both the “cutting assembly” (paragraph 0039, line 2), “at least one cutting torch assembly” (paragraph 0041, line 2) and “cutting torch assembly” (paragraph 0051, lines 4-5). The examiner notes that, as claimed, the “cutting assembly” includes, among other structural limitations, “at least one cutting torch assembly.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 2 recites, “wherein the second sectioning cutting torch rotates in a 90º arc around the first trimming cutting torch.” As currently written, the recitation of “a 90º arc around the first trimming cutting torch” is introduced as a new limitation and appears to be unrelated to the recitation of “such that the second sectioning cutting torch rotates in an arc around the first trimming cutting torch” set forth in Claim 1, lines 18-19. It is unclear if the 90º arc in claim 2 is referring to the same “arc” as recited in claim 1 or if it is a separate arc. If it is a separate arc, it is unclear what defines the boundaries of the 90º arc in claim 2. 
Claim 3 recites, “the second sectioning cutting torch rotates in an arc around the first trimming cutting torch that is 90°-180°.” As currently written, the recitation of “an arc around the first trimming cutting torch that is 90°-180º” is introduced as a new limitation and appears to be unrelated to the recitation of “such that the second sectioning cutting torch rotates in an arc around the first trimming cutting torch” set forth in Claim 1, lines 18-19. It is unclear if the 90º-180º range of the arc in claim 3 is referring to the same “arc” as recited in claim 1 or if it is a separate arc. If it is a separate arc, it is unclear what defines the boundaries of the “90°-180º” arc in claim 3. Moreover, when the scopes of claims 2 and 3 are compared, both arcs include a range of 90°. It is unclear if the Applicant intends for the scopes of the two claims to vary and to cover different positions of the second sectioning cutting torch.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and as best understood, claims 2 and 3, are rejected under 35 U.S.C. 103 as being unpatentable over Ludwigson et al (US Patent 6,060,679), herein referred to as Ludwigson, in view of Brautigäm (US Patent 4,179,101) and further in view of Gevers (BE455667).	Regarding Claim 1, Ludwigson discloses a trimming and sizing apparatus (slab cutting machine 12) for removing material from a metal piece (col. 3, lines 19-22), the apparatus comprising: 	a travel way (pair of tracks 14); 	a cutting assembly (cutting machine 12) comprising: 		a carriage (wheeled truck 13) that travels along the travel way (“a wheeled truck 13 adapted to move along a pair of tracks 14 which extend longitudinally along one side of the slab 10,” col. 2, lines 55-57); 		a boom (carriage arm 15) extending from the carriage (fig. 1) in a direction perpendicular to the travel way (figs. 1 and 2; “the torch carriage 20 is moved laterally along the carriage arm 15 to a selected edge position above the slab 10. The carriage truck 13 is then driven along the side of the slab [on the travel way] … to provide the indicated trim cut” (emphasis added), col. 3, lines 9-14, wherein the “pair of tracks 14 … extend longitudinally along one side of the slab 10,” col. 2, lines 56-57, such that the word “laterally in col. 3, line 11 is interpreted to mean “perpendicular,” such that the carriage arm 15 extends perpendicular to the pair of tracks 14); 		at least one cutting torch assembly (torch carriage 20 and associated structures) extending from the boom and comprising a first trimming cutting torch (main edge cutting torch 22) and a second sectioning cutting torch (secondary crosscutting torch 23); and 		a motor (i.e., “the torch carriage 20 may be moved and positioned along the carriage arm by a separate positioning motor” 21,” col. 3, lines 1-2);		means for rotating the second sectioning cutting torch with respect to the first trimming cutting torch (“[m]eans … for adjusting … the angle of the movement and the speed of the cross cutting torch to provide a cross cut,” col. 1, lines 62-65 (emphasis added), wherein adjusting the angle of movement requires pivoting the crosscut track 27 about its vertical pivot 28, thereby rotating the relative position of the second sectioning cutting torch with respect to the first trimming cutting torch); and	at least one table (conventional support 11) for holding the metal piece (slab 10) that is being cut (col. 2, lines 51-53); 	wherein the means to rotate the second sectioning cutting torch (23) moves said second sectioning cutting torch from a first position (fig. 3A) in which the second sectioning cutting torch (23) is located offset from and behind the first trimming cutting torch (22) in a direction parallel to the travel way (col. 3, lines 50-54) and parallel to a longitudinal direction of the table (the table extends longitudinally in the same direction as the material being cut to support the material along its entire length, wherein the “pair of tracks 14 … extend longitudinally along one side of the slab 10,” col. 2, lines 56-57, i.e., the table and the travel way extend in the same direction) to a second position (figs. 3B and 3C; i.e., any subsequent position in which the second sectioning cutting torch has moved away from the first position along the crosscut torch track 27 to perform a transverse sectioning cut) in which the second sectioning cutting torch is located offset from the first trimming cutting torch in a direction perpendicular to the travel way (annotated fig. 3C) and perpendicular to the longitudinal direction of the table (the table and the travel way extend in the same direction) such that the second sectioning cutting torch rotates in an arc around the first trimming cutting torch (col. 3, lines 34-37, i.e., the second torch is moved in an arc about the first torch when the angular position of the crosscut track is adjusted) and is simultaneously moved parallel to the longitudinal direction of the travel way and parallel to the longitudinal direction of the table by the movement of the carriage along the travel way (col. 2, lines 8-9 and col. 3, lines 54-58). Moreover, Ludwigson’s disclosure in col. 3, lines 34-41 suggests the angular position of the crosscut track on which the sectioning torch is mounted can be adjusted in combination with an adjustment to the cross-cutting speed of the speed along the crosscut track while the first trimming cutting torch (22) performs a cutting operation in which the carriage is moved parallel to the longitudinal direction of the travel way.                
    PNG
    media_image1.png
    417
    591
    media_image1.png
    Greyscale
	● Ludwigson fails to specifically disclose a motor rotates the second sectioning cutting torch with respect to the first trimming cutting torch.	However, the following references provide teaching pertinent to this limitation:	First, Ludwigson makes the following statements:	a. In col. 3, lines 34-40, Ludwigson states, “the slide mechanism operator may be adjusted to operate at selected speeds and, in combination with the angular adjustability of the crosscut track 27 on its pivot 28, the crosscutting torch 23 may be set to provide a true transverse crosscut 26 simultaneously with continuous operation of the edge cutting torch 28” [emphasis added]. This statement indicates the speed of the cross-cutting torch along the cross-cutting track can be varied with respect to any change in the angular orientation of the cross-cutting track to make the desired sectioning cut while the first trimming cutting torch is operating, i.e., during a cutting operation.	b. In col. 1, lines 46-49, Ludwigson states, “edge-cut scrap pieces are cut to manageable lengths automatically and without interrupting the main edge trimming process with an independent cross cutting torch…” (emphasis added). When read in view of the preceding statement, this statement indicates any adjustments to the position of the second sectioning cutting torch should be made “automatically and without interrupting the main edge trimming process.” In order to facilitate such an operation, an independent drive means would be required to adjust the angular orientation of the crosscut track to avoid disrupting the continuous operation of the apparatus.	c. In col. 4, lines 10-13, Ludwigson states, “[t]he angle Ɵ may be adjusted in either direction with a corresponding adjustment in the cross-cutting torch speed Vc while still maintaining a generally transverse direction to the crosscut 26.” This statement indicates there is a correlation between the angle Ɵ the crosscut track is positioned relative to the carriage and velocity at which the cross-cutting torch moves along said track. The examiner notes that if this function is to be performed “automatically,” as suggested in the second statement, then there must be some drive associated with the angular adjustment of the crosscut track 27. 	Additionally, Brautigäm teaches it is known in the art of torch cutting apparatus for the apparatus to have two cutting torches (8a, 8b) mounted together on a movable carriage (frame portion R carries the torches on a “torch cutter support” relative to the intended workpiece, col. 2, lines 16-18), wherein a motor (first drive motor 1) rotates a second torch (8b) of the two torches via connection to shaft (2) from a first position (indicated as 8b in fig. 1) relative to a first torch (8a; col. 2, lines 53-57) in which the second torch is offset from (see fig. 2) and behind the first torch (as noted in col. 2, lines 44-47) to a second position (indicated as 8b’ in fig. 1) that is rotated to be offset laterally from the initial position. The first torch (8a) is fixedly mounted to the carriage (R), and the second torch (8b) is pivotally mounted relative to the first torch by a parallelogram swinging means (col. 2, lines 31-42) to a carrier (T). The carrier (T) is slidably adjustable relative to the carriage (R) along rails (S) by a second drive motor (9). The two drive motors (1, 9) are controlled by a computer (col. 1, lines 48-52) such that “[s]simultaneously with drive 1, drive 9, too, is operated for shifting carrier T, also in a controlled way, so that the torch performs, in the course of the swinging movement, a lateral movement assigned to the corresponding swing angle, i.e., a shift of the swinging plane,” col. 2, line 68 - col. 3, line 5.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the apparatus of Ludwigson in view of the further teaching set forth in Ludwigson and in view of the teaching of Brautigäm such that a motor is used to rotate the second sectioning cutting torch with respect to the first trimming cutting torch during an edge trimming operation performed by the first trimming cutting torch, i.e., adjusting the angle of movement of the crosscutting torch by driving a gear attached to the vertical shaft (28) with the aforementioned motor, since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results. In this case, the teaching of Brautigäm suggests it would have been obvious to a person of ordinary skill in the art to add a motor as “means for adjusting … the angle of movement … of the crosscutting torch” (Ludwigson, col. 1, lines 62-64) to operate in conjunction with the “crosscut torch drive [for moving] the crosscut torch along the track from the cut edge of the outer edge of the edge-cut piece” (Ludwigson, col. 2, line  3-5). As taught by Brautigäm, “the two drives are controlled by a computer … [making] possible the control of the two movements in accordance with a predetermined program” (Brautigäm, col. 1, lines 52-54), thereby yielding the predictable results of facilitating automatic adjustment of the angular orientation and second sectioning cutting torch velocity required for performing a transverse cut without interrupting the main edge trimming process.	● In the event the Applicant disagrees the apparatus of Ludwigson discloses the second sectioning cutting torch rotates in an arc around the first trimming cutting torch and is simultaneously moved parallel to the longitudinal direction of the travel way and parallel to the longitudinal direction of the table by the movement of the carriage along the travel way, the examiner notes the following teaching: 	First, Gevers teaches it is known in the art of trimming devices to provide multiple cutting torches (13, 14, 15) on an arm (12) pivotally attached to the boom (6) of a cutting assembly (fig. 1) by a cutting holder head (8), wherein one of said cutting torches (i.e., cutter 14) is positioned proximate to the rotational axis (fig. 2) of the arm (12) and associated cutting holder head (8). Another cutting torch (i.e., either one of cutting torches 13 or 15) is offset from the first at a distal end of the arm (12), wherein “the torch cutter holders heads 7 and 8 can rotate around their axes in order to cut on demand” (translation, page 2, lines 13-14).	Second, Brautigäm, as noted above, the two drives motors (1, 9) are controlled by a computer (col. 1, lines 48-52) such that “[s]simultaneously with drive 1, drive 9, too, is operated for shifting carrier T, also in a controlled way, so that the torch performs, in the course of the swinging movement, a lateral movement assigned to the corresponding swing angle, i.e., a shift of the swinging plane,” col. 2, line 68 - col. 3, line 5. This statement indicates the computer controls the multiple drive motors of the apparatus to perform a variety of compound cutter movements relative to the workpiece during a cutting operation.	Third, Ludwigson states in col. 4, lines 10-13, “[t]he angle Ɵ may be adjusted in either direction with a corresponding adjustment in the cross-cutting torch speed Vc while still maintaining a generally transverse direction to the crosscut 26,” and in col. 4, lines 20-23, “[t]he wide variability in angular adjustment of the crosscut track 27 and in the selected actual crosscutting torch velocity Vc permits the system to be adapted to address other considerations.” This statement suggests there is a large range of possible movement combinations for driving the second sectioning cutting torch that will achieve the desired transverse direction to the crosscut without interrupting the main edge trimming process if such an adaptation meets desired workpiece and trim cutting considerations.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the apparatus of Ludwigson substantially disclosed above with the teaching of Geyers and Brautigäm, as well as the further teaching of Ludwigson, such that the second sectioning cutting torch rotates in an arc around the first trimming cutting torch and is simultaneously moved parallel to the longitudinal direction of the travel way and of the table by the movement of the carriage along the travel way in order to provide additional modes of operation for the second section cutting torch to perform crosscuts in the workpiece. The modified apparatus of Ludwigson substantially disclosed above is fully capable of performing the aforementioned functional limitation, as the motor provided for adjusting the angular orientation of the crosscut track in the apparatus of Ludwigson is controlled in combination with the crosscut torch drive and carriage drive that moves the carriage along the travel way. The results of the modification would have been predictable to one having an ordinary skill in the art since Gevers suggests the cutter holder heads can be adjusted to position any of the respective cutting torches at a desired location for performing a cutting operation on demand, and Brautigäm suggests the use of a computer to control the multiple drive motors an angularly adjustment cutting torch to perform complex and choreographed movements required for performing a cutting motion with respect to the workpiece. 	Regarding Claim 2, the modified apparatus of Ludwigson substantially disclosed above fails to specifically disclose the second sectioning cutting torch rotates in a 90° arc around the first trimming cutting torch.	However, in col. 2, lines 1-3, Ludwigson states, “[t]he cross cutting torch is mounted to trail the edge cutting torch in the direction of the edge cut path.” This statement suggests that depending on which direction the carriage is moving relative to the workpiece, the position of the second sectioning cutting torch can be adjusted by rotating the crosscut track (27) about the vertical axis (28) so as to position the second sectioning cutting torch in a position that trails the first trimming cutting torch. 	Additionally, as noted above in the rejection for Claim 1, Ludwigson refers to the “[t]he wide variability in angular adjustment of the crosscut track 27 and in the selected actual crosscutting torch velocity Vc permits the system to be adapted to address other considerations” (col. 4, lines 20-23). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the apparatus of Ludwigson substantially disclosed above such that the second sectioning cutting torch rotates in an arc around the first trimming cutting torch of any reasonable angular range as there are a limited number of values for the angular range of movement for the sectioning cutting torch with respect to the first cutting torch. It would have been obvious to try any reasonable angular range, including an angular range that moves the second sectioning cutting torch through a 90º arc around the first trimming cutting torch. Moreover, in view of the aforementioned teaching and modifications set forth above in the rejection for Claim 1, allowing the second sectioning cutting torch to move through a 90º arc increases the width of trim piece that can be separated since the crosscut track can be configured to swing out to position the second sectioning cutting torch at a distance farther from the first cutting torch than is possible with the angular orientation of the crosscut track 27 depicted in, e.g., fig. 3C. 	Regarding Claim 3, the modified apparatus of Ludwigson substantially disclosed above fails to specifically disclose the second sectioning cutting torch rotates in an arc around the first trimming cutting torch that is 90°-180°.	However, in col. 2, lines 1-3, Ludwigson states, “[t]he cross cutting torch is mounted to trail the edge cutting torch in the direction of the edge cut path.” This statement suggests that depending on which direction the carriage is moving with respect to the workpiece, the position of the second sectioning cutting torch is adjusted by rotating the crosscut track (27) about the vertical axis (28) so as to position the second sectioning cutting torch in a position that trails the first trimming cutting torch. 	Additionally, as noted above in the rejection for Claim 1, Ludwigson refers to the “[t]he wide variability in angular adjustment of the crosscut track 27 and in the selected actual crosscutting torch velocity Vc permits the system to be adapted to address other considerations” (col. 4, lines 20-23). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the apparatus of Ludwigson substantially disclosed above such that the second sectioning cutting torch rotates in an arc around the first trimming cutting torch of any reasonable angular range as there are a limited number of values for the angular range of movement for the sectioning cutting torch relative to the first cutting torch. It would have been obvious to try any reasonable angular range, including an angular range that moves the second sectioning cutting torch through an arc of 90º-180º arc around the first trimming cutting torch. Moreover, in view of the aforementioned teaching and modifications set forth above in the rejection for Claim 1, allowing the second sectioning cutting torch to move through a 90º-180º arc allows for greater adjustability and increases the width of trim piece that can be separated since the crosscut track can be configured to swing out to position the second sectioning cutting torch at a distance farther from the first cutting torch than is possible with the angular orientation of the crosscut track 27 depicted in, e.g., fig. 3C. 
	Regarding Claim 5, the modified apparatus of Ludwigson substantially disclosed above includes a rotatable torch shaft (28) is attached to the motor (as set forth above in the rejection for claim 1, it would have been obvious to one having an ordinary skill in the art to use a motor to rotate the vertical shaft 28 of Ludwigson) and extends from the cutting torch assembly in a direction toward the table (Ludwigson, fig. 1) and perpendicular to the boom (“the crosscutting torch 23 is mounted to travel horizontally along a crosscut track 27 … [which] in turn, is connected to the torch carriage 20 on a vertical pivot 28,” Ludwigson, col. 3, lines 24-27; emphasis added), an extension (27) extends from the rotatable torch shaft in a direction perpendicular to the rotatable torch shaft (the crosscut track 27 is positioned “horizontally” to allow for consistent vertical spacing between the torch and the workpiece, wherein the horizontal direction is perpendicular to the vertical direction), and the second sectioning cutting torch extends from the extension (27) in a direction toward the table (Ludwigson, fig. 1) and perpendicular to the extension (“the crosscutting torch 23 depends downwardly from a torch mount bracket 31, which, in turn, is carried by a slide mechanism 30 operable along the crosscut track 27,” Ludwigson, col. 3, lines 29-32).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark et al (US Patent 3,123,657) and Lok (US Patent 5,056,230) each disclose cutting assemblies with at least one cutting torch adjustably movable along an arc shaped path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        August 23, 2022

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722